* Corpus Juris-Cyc. References: Bailments, 6 C.J., p. 1133, n. 99; p. 1135, n. 41; Husband and Wife, 30 C.J., p. 620, n. 8, 11.
Appellant filed its bill in the chancery court of Sunflower county against appellees T.A. Looney, his wife, Mrs. B. Looney, the Ruleville Compress Company, a corporation under the laws of this state, J.J. Cowen, and W.R. Humphrey to enforce a ginner's lien, under section 3042, Code of 1906 (section 2400, Hemingway's Code), against four bales of cotton in the custody of appellee, the Ruleville Compress Company, for the payment of six hundred seventy-seven dollars and ninety-six cents, the ginning and wrapping charges due the appellant by appellee T.A. Looney for the ginning and wrapping of his 1924 cotton crop, part of which was the four bales in the custody of appellee the Ruleville Compress Company, and to recover a personal decree against appellee Mrs. B. Looney for such charges. There was a trial on bill, answers, and proofs, resulting in a final decree dismissing appellant's bill. From that decree appellant prosecutes this appeal.
The appellant was engaged in ginning and wrapping cotton for the public. Appellee T.A. Looney had his entire cotton crop for 1924 ginned and wrapped by appellant. Appellant did not require him to pay the charges therefor before the cotton was removed from the gin, but charged him with the amounts on its books, with a view of collecting same at the end of the ginning season. In the meantime, appellee T.A. Looney became insolvent, and was declared a bankrupt under the federal Bankruptcy Act (U.S. Comp. St., sections 9585-9656). By instructions from appellee T.A. Looney, all of his cotton, as ginned and baled by appellant, was turned over to appellee Ruleville Compress Company, where it was stored. As the cotton was delivered by appellant to the compress, the latter issued to appellant gin receipts showing the receipt of the cotton. These gin receipts were by appellant turned over to appellee T.A. Looney, *Page 715 
who, in turn, took them to the compress and got for the cotton negotiable warehouse receipts which were issued by the compress under the Negotiable Warehouse Act (chapter 218, Laws of 1920; Hemingway's Code Supplement of 1921, sections 7957a to 7957j2). These negotiable warehouse receipts were taken by appellee T.A. Looney (among them being the receipts for the four bales of cotton found in the custody of the Compress Company) and sold, two to appellee Humphrey and the balance to others not shown in the evidence in the case. There was no evidence in the case showing or tending to show that the holders of these negotiable warehouse receipts were not purchasers for value, without notice, that appellant's gin charges on the cotton had not been paid. On the contrary, the evidence was undisputed that appellee Humphrey was such a purchaser of the two bales of cotton which were found in the custody of the Compress Company. The object of the suit was to enforce a lien for six hundred seventy-seven dollars, and ninety-six cents, charges for ginning the entire crop, on the four bales of cotton found in the compress. It was also sought by appellant to recover judgment against appellee Mrs. B. Looney for the gin charges, on the theory that it was her cotton crop and not that of her husband. The court found for appellees on all questions involved.
Section 3042, Code of 1906 (section 2400, Hemingway's Code), gives to any employee or other person, who may aid by his labor in the making and preparing for market any crop, a lien thereon paramount to all other liens except that of the landlord. A ginner to whom cotton is delivered by the owner, who gins and bales it for market, has such a lien thereon, under the statute, for his charges. Irwin v. Miller, 72 Miss. 174, 16 So. 678. Appellant had such a lien on the cotton ginned and baled for appellee T.A. Looney. But such a lien may be waived by the course of dealing between parties thereto. Patterson v. *Page 716 Jones Mercantile Co., 117 Miss. 355, 78 So. 294. It has often been held by this court that a landlord's lien may be waived by a course of dealing between the landlord and tenant. It was held inMcGee v. Carver, 141 Miss. 463, 106 So. 760, that where a landlord permitted his tenant, or share cropper, to store cotton raised on the leased premises on which he had a landlord's lien for rent in a warehouse and receive negotiable receipts therefor, running to the order of the tenant, a purchaser for value without notice of such receipts indorsed in blank by the tenant acquired the cotton free from the lien. To the same effect are the cases of Seavey  Sons v. Godbold, 99 Miss. 113, 54 So. 838; Judd
v. Delta Grocery  Cotton Co., 133 Miss. 866, 98 So. 243. It is true no express consent by appellant to waive its lien, is shown by the evidence, but the course of dealing between appellant and appellee T.A. Looney and appellee the Compress Company was such that no other inference could be drawn therefrom. The appellant took part in bringing about the very condition that resulted in the negotiable warehouse receipts being issued by the Compress Company for the cotton. As the cotton was ginned and baled, appellant delivered it to the Compress Company and took the necessary gin receipts therefor, turning same over to appellee T.A. Looney in order to enable the latter to go to the compress and surrender the gin receipts and get, in lieu thereof, negotiable warehouse receipts for the cotton. Appellant knew this was being done, and it knew that, in all probability, the purchasers of such negotiable warehouse receipts thought they were getting the cotton represented thereby free from any lien whatever. Under these conditions, appellant will not be heard to say it had not waived its ginner's lien.
There is little to be said with reference to the claim against appellee Mrs. B. Looney. The evidence shows without conflict that the cotton was not hers, but her husband's. It is true her husband, T.A. Looney, had *Page 717 
ginned and baled by appellant this cotton in the name of his wife, Mrs. B. Looney, but the evidence shows, without dispute, that the latter knew nothing whatever of that having been done; that she had no part in it, and had no interest whatever in the cotton except such as a wife has in the affairs of her husband. So, clearly, it seems that appellant was not entitled to recover the ginning charges from appellee Mrs. B. Looney on the ground alone that her husband, without her knowledge and consent, had his cotton ginned in her name.
Affirmed.